                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION

WINN-DIXIE STORES, INC.,

                    Plaintiff,                           Case No. 3:15-cv-1143-J-39PDB

         v.

SOUTHEAST MILK, INC., et al.,

                    Defendants.




                          DECLARATION OF SARAH H. CATALANO AND
                                   INDEX OF EXHIBITS


             I, Sarah H. Catalano, declare as follows:

         1.        I am over 18 years of age and understand the obligations of an oath.

         2.        I am an associate at Eimer Stahl LLP, counsel for Defendant Land O’Lakes, Inc.

in this action. I make this declaration in support of Defendants’ Renewed Motion and

Supporting Memorandum for Summary Judgment on Standing, dated February 15, 2019.

         3.        Attached hereto as Exhibit 1 is a true and correct copy of the “About Us” page

obtained on February 14, 2019, from the Winn-Dixie website. Winn-Dixie About Us,

https://www.winndixie.com/about (last visited February 14, 2019).

         4.        Attached hereto as Exhibit 2 is a true and correct copy of excerpts from the Expert

Report of Dr. John Connor, dated December 18, 2017, produced by Plaintiff Winn-Dixie Stores,

Inc. (“Winn-Dixie”).

         5.        Attached hereto as Exhibit 3 is a true and correct copy of Plaintiffs’ Third

Amended Responses to Defendant DFA’s First Set of Interrogatories, dated August 6, 2018.


                                                     1
47953798;1
         6.    Attached hereto as Exhibit 4 is a true and correct copy of a document produced by

Defendant Southeast Milk, Inc. (“SMI”), which is the Asset Purchase Agreement by and among

Plaintiff Winn-Dixie, Winn-Dixie Properties, LLC, Winn-Dixie Warehouse Leasing, LLC,

Winn-Dixie Logistics, Inc., Sunshine State Dairy Farms, LLC, and Defendant SMI, dated

February 26, 2008, bearing Bates numbers SMI-019748-SMI-020025.

         7.    Attached hereto as Exhibit 5 is a true and correct copy of Plaintiffs’ Amended

Response to Defendants’ First Set of Requests for Admission, dated May 30, 2018.

         8.    Attached hereto as Exhibit 6 is a true and correct copy of Plaintiffs’ Second

Amended Response to Agri-Mark’s First Set of Interrogatories, dated August 6, 2018.

         9.    Attached hereto as Exhibit 7 is a true and correct copy of an Amendment to the

Asset Purchase Agreement by and among Plaintiff Winn-Dixie, Winn-Dixie Properties, LLC,

Winn-Dixie Warehouse Leasing, LLC, Winn-Dixie Logistics, Inc., Sunshine State Dairy Farms,

LLC, and Defendant SMI, dated April 30, 2008.

         10.   Attached hereto as Exhibit 8 is a true and correct copy of Schedule D to the Asset

Purchase Agreement dated February 26, 2008.

         11.   Attached hereto as Exhibit 9 is a true and correct copy of a Lease Agreement

between ZSF/WD Hammond, LLC and Winn-Dixie Louisiana, Inc., dated August 10, 1999.

         12.   Attached hereto as Exhibit 10 is a true and correct copy of excerpts from the

March 6, 2018 deposition transcript of Graham Leary.

         13.   Attached hereto as Exhibit 11 is a true and correct copy of excerpts from the

February 13, 2018 deposition transcript of Plaintiff’s Expert, Dr. John M. Connor.




                                                2
47953798;1
         14.    Attached hereto as Exhibit 12 is a true and correct copy of Plaintiffs’ Amended

Response to Defendants’ First Set of Requests for Production, dated May 30, 2018.

         15.    Attached hereto as Exhibit 13 is a true and correct copy of a Supply Agreement

between BI-LO, LLC and C&S Wholesale Grocers, Inc., dated May 10, 2013, obtained on

February 14, 2019 from the website of the U.S. Securities and Exchange Commission.

Bi-Lo/Winn-Dixie Supply Agreement, https://www.sec.gov/Archives/edgar/data/1587205/

000119312513423126/d598593dex102.htm.



         Pursuant to the provisions of 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

         Executed this 15th day of February 2019 in Chicago, Illinois



                                                      _/s/ Sarah H. Catalano_______




                                                  3
47953798;1
                                        INDEX OF EXHIBITS

 Exhibit     Description
     1       “About Us” page obtained on February 14, 2019 from the Winn Dixie website.
             Winn-Dixie About Us, https://www.winndixie.com/about (last visited February 14,
             2019)
     2       Excerpts from the Expert Report of Dr. John Connor, dated December 18, 2017
     3       Plaintiffs’ Third Amended Responses to Defendant DFA’s First Set of
             Interrogatories, dated August 6, 2018
     4       Asset Purchase Agreement by and among Winn-Dixie Stores, Inc., Winn-Dixie
             Properties, LLC, Winn-Dixie Warehouse Leasing, LLC, Winn-Dixie Logistics, Inc.,
             Sunshine State Dairy Farms, LLC, and Southeast Milk, Inc., dated February 26,
             2008
     5       Plaintiffs’ Amended Response to Defendants’ First Set of Requests for Admission,
             dated May 30, 2018
     6       Plaintiffs’ Second Amended Response to Agri-Mark’s First Set of Interrogatories,
             dated August 6, 2018
     7       Amendment to the Asset Purchase Agreement by and among Plaintiff Winn-Dixie,
             Winn-Dixie Properties, LLC, Winn-Dixie Warehouse Leasing, LLC, Winn-Dixie
             Logistics, Inc., Sunshine State Dairy Farms, LLC, and Defendant SMI, dated April
             30, 2008
     8       Schedule D to the Asset Purchase Agreement dated February 26, 2008
     9       Lease Agreement between ZSF/WD Hammond, LLC and Winn-Dixie Louisiana,
             Inc., dated August 10, 1999
    10       Excerpts from the March 6, 2018 deposition transcript of Graham Leary
    11       Excerpts from the February 13, 2018 deposition transcript of Plaintiff’s Expert,
             Dr. John M. Connor
    12       Plaintiffs’ Amended Response to Defendants’ First Set of Requests for Production,
             dated May 30, 2018
    13       Supply Agreement between Bi-Lo, LLC and C&S Wholesale Grocers, Inc., dated
             May 10, 2013, obtained on February 14, 2019 from the website of the U.S.
             Securities and Exchange Commission. Bi-Lo/Winn-Dixie Supply Agreement,
             https://www.sec.gov/Archives/edgar/data/1587205/000119312513423126/d598593d
             ex102.htm




                                                 4
47953798;1
